Title: From George Washington to Bushrod Washington, 31 December 1798
From: Washington, George
To: Washington, Bushrod



My dear Sir,
Mount Vernon 31st Decr 1798

It gave me pleasure to hear by Judge Cushing, that you had returned from your Southern Circuit in good health. I presume you will soon have to undertake another journey, w⟨hen I shall hope⟩ to see you.
I was not unmindful of your application in behalf of Captn Blackburne. But when the list of applicants came to be unfolded, it was found that there were so many requests of a similar nature, from Officers of the existing Corps, that it was impossible to comply with them, & difficult to discriminate; for which reasons, it was deemed best to reject them in toto; especially, as in the raising of New Corps, it rarely happens that Officers are drawn from the old, and nothing but length of Service, or very distinguished merit, or powerful interest and influence, gives birth to the measure.
By this conveyance, I have sent to Genl Marshall, Judge Addisons charge to Grand Juries of the County Courts of the fifth Circuit, of the State of Pennsylvania; and requested, after he had read it, to give it to you, or dispose of it in any other manner he might think proper. This charge is on the Liberty of Speech and of the Press, and is a justification of the Sedition & Alien Laws.

But I do not believe that any thing contained in it; in Evans’s Pamphlet; or in any othe⟨r writing will⟩ produce the least change in the conduct of the leaders of opposition, to the measures of the General Government. They have points to carry, from which no reasoning—no inconsistency of conduct—no absurdity—can divert them. If, however, such writings should produce conviction on the minds of those who have hitherto placd faith in their assertions, it will be a fortunate event for this Country.
Has any thing been done, and what, with my correspondent Mr Langhorn? I have heard, since my return from Philadelphia, that there has been some stir in the matter, but of the result I am ignorant. The family here present the Compliments of the Season to you & Mrs Washington. I remain Your sincere friend & affectionate Uncle

Go: Washington


P.S. Let me pray you to get General Lee’s Deed to me—drawn agreeably to your directions—acknowledged before Witnesses; who will prove it in the General Court; and I would thank you for causing this to be done.
My Deed to Lee is also sent, to be dealt with as you and he may deem proper: for ⟨further eluci⟩dation of this subject, I send (in confidence) my letters to Genl Lee open for your perusal; after which please to seal & deliver them. You will perceive by the duplicate in what manner I am likely to be plagued, in obtaining payment for my Dismal Swamp Land—Sold him—but not convey’d. G:W.

